Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-8 are under consideration and review. Claims 9 and 10 are withdrawn in view of the restriction response filed on 02/17/2022.

Election/Restrictions
Applicant’s election of group I claims 1-8 in the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
	The instant application is a 371 of PCT application EP2018/058727 filed on 04/05/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 206 155.3, filed on 04/11/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 4 recite a method for desorption of nucleic acids from a sample using a solid phase (claim 1) and further comprising using a filter (claim 4); the use of the language “further comprising” implies the additional elements to the previously recited embodiment. However, the instant specification discloses the microfluidic system to comprise the embodiment of capturing nucleic acids to be either a solid phase or a filter, see pages 12-16 and corresponding figures 1-3. In particular, for example, page 12 paragraph 2 recites “The mixture is subsequently passed across the solid phase 16, in particular the silica filter. The nucleic acids are adsorbed onto the solid phase or the filter 16 in the process.” The solid phase 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 lines 3 and 4 recites the limitation "the target cells".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “…further comprising, prior to the elution, at least one of the following: lyzing the sample…; adding a binding buffer to the lyzate; and passing the lysate or the mixture….” It is unclear how two of the three steps, particularly “adding a binding buffer to the lysate…” and “passing the lysate or the mixture…” can be executing as “one of the following” without performing the initial step of “lyzing the sample” as the two steps rely on performing lysis prior to being performed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Young (US 20120214168 A1; cited on the 10/08/2019 IDS).
Regarding claims 1 and 4, Young teaches a microfluidic device-based method for purifying nucleic acids, the method comprising transferring nucleic acids to a silica filter (i.e., a solid phase) and pumping nuclease-free water (i.e., elution solvent) backwards through the filter then reversing the direction of the flow to collect the eluted nucleic acids. See paragraph [0013] and example 1 paragraphs [0053]-[0073]. 
Regarding claim 5, Young teaches using a pumping the nuclease-free water backwards through the filter and subsequently reversing the directional flow. See example 1 paragraph [0072].
Regarding claim 8, Young teaches prior to elution, adding nucleic acid lysis/binding buffer to the nucleic acid sample, agitating the solution and transferring the solution to the silica filter. See Example 1 paragraphs [0066]-[0069].

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hollander (US 20130164825 A1).
	Regarding claim 1, Hollander teaches a method for isolating target nucleic acids, the method comprising passing nucleic acids through a first solid phase capturing the nucleic acids in the first solid phase, passing the filtered nucleic acids from the first solid phase through a second solid phase capturing the nucleic acids in the second solid phase and performing an elution, releasing the nucleic acids captured in the second solid phase. See paragraphs [0036]-[0047] and Example 1.
	Hollander further teaches the elution step can be repeated to ensure all target nucleic acids are efficiently released from the solid phase. See paragraph [0047].
The instant claims lack limitations to the recited microfluidic system, see claims 1, 2, and 4-8. Hollander teaches performing the isolation method in microliter volumes and using kits suitable for executing the method, therefore, Hollander teaches using a microfluidic system to execute the steps of elution, see Example 1.
	Regarding claim 7, Hollander teaches combining the eluate from the first solid phase and the eluate from the second solid phase. See paragraph [0047].
	Hollander further teaches analyzing collected eluates via PCR as encompassed withdrawing an aliquot from the mixture for further analysis. See Example 1 paragraph [0110].
	Regarding claim 8, Hollander teaches lysing the sample to release the nucleic acids contained in the sample, mixing the sample with a binding buffer and passing the lysate-binding buffer mixture through the solid phase-filter system. See paragraph [0043].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20120214168 A1; cited on the 10/08/2019 IDS).
	Regarding claims 1 and 2, Young teaches a microfluidic device-based method for purifying nucleic acids, the method comprising transferring nucleic acids to a silica filter (i.e., a solid phase) and pumping 
	While Young does not explicitly teach a micropump integrated into the microfluidic system, one of ordinary skill in the art would recognize the system of Young having integrated a micropump as the nuclease-free water is being delivered in microliters and the pumping mechanic being taught as part of the system. See paragraph [0045] and Example 1.
	Young further teaches dispensing elution buffer into a reservoir to be pumped into the reservoir comprising the filter. See paragraph [0045] and figure 3F. The volume of elution buffer dispensed into the initial reservoir can be equal to the volume pumped into the filter, therefore, the volume of buffer dispensed effects the elution and the pump used to transfer the buffer volume comprises a defined displacement volume.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method and system of Young to include a micropump integrated into the microfluidic system. With no further limitation(s) to how the pump is to be integrated, an artisan can envisage a plurality of ways to include the micropump into such a system. One would be motivated to execute the suggested modification as microfluidic pumps can transfer volumes with high precision and accuracy, which is an important factor when handling volumes in microliters. The suggested modification possesses reasonable expectancy of success as integration of a micropump into the system of Young would not significantly alter the desired outcome sought by Young.
	Regarding claim 3, Young teaches the method of claims 1 and 2 as discussed above.
	Young further teaches using elution volumes of 50 microliters. See Example 1.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20120214168 A1; cited on the 10/08/2019 IDS) in view of Hollander (US 20130164825 A1).
Regarding claims 1 and 4, Young teaches a microfluidic device-based method for purifying nucleic acids, the method comprising transferring nucleic acids to a silica filter (i.e., a solid phase) and pumping nuclease-free water (i.e., elution solvent) backwards through the filter then reversing the direction of the flow to collect the eluted nucleic acids. See paragraph [0013] and example 1 paragraphs [0053]-[0073].
While Young does teach pumping an elution buffer back and forth across the filter, Young falls silent to teach using an additional filter.
Hollander teaches a method for isolating target nucleic acids, the method comprising passing nucleic acids through a first solid phase capturing the nucleic acids in the first solid phase, passing the filtered nucleic acids from the first solid phase through a second solid phase capturing the nucleic acids in the second solid phase and performing an elution, releasing the nucleic acids captured in the second solid phase. See paragraphs [0036]-[0047] and Example 1.
Hollander further teaches the elution step can be repeated to ensure all target nucleic acids are efficiently released from the solid phase. See paragraph [0047].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method of Young to include another solid phase filter used in the method taught by Hollander to pass the eluate received from the first solid phase multiple times in a “back and forth” fashion. One would be motivated to perform the suggested modification to ensure all target nucleic acids are efficiently released from the solid phase and the use of more than one solid phase can serve to filter biomolecules not of interest for size selection purposes as suggested by Hollander. See paragraphs [0046] and [0047]. The suggested modification possesses reasonable expectancy of success as Young and Hollander share the common interest in nucleic acids purification/collection via solid phase microfluidics.
Regarding claim 7, Young teaches a microfluidic device-based method for purifying nucleic acids, the method comprising transferring nucleic acids to a silica filter (i.e., a solid phase) and pumping 
While Young falls silent to teach combining eluate fractions in the system and withdrawing an aliquot for analysis, Young does teach various approaches to analyze eluates. See paragraphs [0046], [0051] and [0073].
Hollander teaches a method for isolating target nucleic acids, the method comprising passing nucleic acids through a first solid phase capturing the nucleic acids in the first solid phase, passing the filtered nucleic acids from the first solid phase through a second solid phase capturing the nucleic acids in the second solid phase and performing an elution, releasing the nucleic acids captured in the second solid phase. See paragraphs [0036]-[0047] and Example 1.
Hollander further teaches combining the eluate from the first solid phase and the eluate from the second solid phase. See paragraph [0047].
Hollander further teaches analyzing collected eluates via PCR as encompassed by withdrawing an aliquot from the mixture for further analysis. See Example 1 paragraph [0110].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method of Young with the teachings of Hollander to collect eluates subsequent to filtration and perform an analysis assay on an aliquot. One would be motivated to carry out the suggested modification as (1) fractions of eluates provide less physical space for storage and high concentrations of samples, and (2) performing an assay, e.g., gel electrophoresis as suggested by Young, paragraph [0051], on a sample comprising eluates from different solid phases serves to assess a system’s capture and recovery capabilities. The suggested modification possesses reasonable expectancy of success as Young and Hollander share techniques of nucleic acid analysis and sample purification/collection via solid phase microfluidics.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20120214168 A1; cited on the 10/08/2019 IDS) in view of Holmberg (US 20140017672 A1)
Regarding claims 1 and 6, Young teaches a microfluidic device-based method for purifying nucleic acids, the method comprising transferring nucleic acids to a silica filter (i.e., a solid phase) and pumping nuclease-free water (i.e., elution solvent) backwards through the filter then reversing the direction of the flow to collect the eluted nucleic acids. See paragraph [0013] and example 1 paragraphs [0053]-[0073].
Young falls silent to teach passing eluate fractions across solid phases multiple times.
Holmberg teaches a method of purifying nucleic acids using solid phase filters and further teaches collecting eluate fractions and passing the fractions across filters multiple times. See paragraph [0055].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method of Young with the teaching of Holmberg to pass fractions of eluate through solid phase filters a plurality of times. One would be motivated to perform the suggested modification as passing eluate fractions across a solid phase serves to efficiently recover the nucleic acids of interest and subsequently increase the concentration of recovered sample in a small volume. The suggested modification possesses reasonable expectancy of success as Young and Holmberg share the common interest in nucleic acids purification/collection via solid phase microfluidics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.J.O./Patent Examiner, Art Unit 1635                            /JOSEPH G. DAUNER/                                                                                    Primary Examiner, Art Unit 1634